Case 7:20-cv-30021-TTC-RSB Document 77 Filed 03/23/21 Page 1 of 2 Pageid#: 1949




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 GEORGE WESLEY HUGUELY, V                     )
              Petitioner,                     )
                                              )
        v.                                    )         Civil No. 7:20cv30021
                                              )
 Harold W. Clarke, Director                   )
 Virginia Department of Corrections           )
                    Respondent.               )

                                      NOTICE OF APPEAL

        Notice is hereby given that George Huguely hereby appeals to the United States Court of

 Appeals for the Fourth Circuit from the final judgment and order denying his 28 U.S.C. § 2254

 petition for writ of habeas corpus. United States District Judge Thomas T. Cullen issued an opinion

 and order granting Respondent’s motion to dismiss on several claims on December 21, 2020, see

 Dkt. 39, and entered final judgment on February 26, 2021. Dkt. 76. This notice is given and appeal

 is taken pursuant to Title 28 U.S.C. §§ 1291, 1294(1) and has been filed within 30 days after entry

 of final judgment. Fed. R. App. R. 4(a)(1)(A).

        On February 26, 2021, the district court expressly denied a certificate of appealability in

 this matter. See Fed. R. App. R. 22(a)(1)(B) & Fourth Circuit Local Rule 22(a)(1)(B).

 Respectfully submitted,

                                                      /s/ Jonathan P. Sheldon

  Jonathan P. Sheldon (VA Bar #66726)                 Jeffrey M. Harris (VA Bar #93883)
  Sheldon & Flood, PLC                                Bryan K. Weir (VA Bar #82787)
  10621 Jones Street, Suite 301A                      CONSOVOY MCCARTHY PLLC
  Fairfax, VA 22030                                   1600 Wilson Boulevard, Suite 700
  (703) 691-8410                                      Arlington, VA 22209
  jsheldon@sfhdefense.com                             (703) 243-9423
                                                      jeff@consovoymccarthy.com
  Dated: March 23, 2021




                                                  1
Case 7:20-cv-30021-TTC-RSB Document 77 Filed 03/23/21 Page 2 of 2 Pageid#: 1950




                                CERTIFICATE OF SERVICE


        I hereby certify that on 23rd day of March, 2021, the foregoing was electronically filed
 with the Clerk of Court using the CM/ECF system which will serve by email a copy to:

        LDarron@oag.state.va.us,
        ALloyd@oag.state.va.us, and
        oagcriminallitigation@oag.state.va.us


                                            _____/s/_______
                                            Jonathan Sheldon




                                                2
